DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:
Claim 1, line 11 “the bottom open of” should be amended to –the bottom open end of–
Claim 1, line 13 “and end cap” should be amended to –the end cap–
Claim 1, line 15 “in sand” should be amended to –in the sand–
Claim 6, line 2 “an umbrella post” should be amended to –the umbrella post–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of an anchor disc device. However, the prior art of record have failed to teach at least the combination of an anchor disc device for supporting an umbrella in sand, comprising: a tube post having a top open end and a bottom open end and being hollow; the top open end being configured and arranged for slidable receipt of an umbrella post therein; an anchor disc portion directly connected to the bottom open end of the tube post; the anchor disc portion including main body and a circumferential flange extending laterally outward therefrom; the anchor disc portion having a top open end and a bottom open end and being hollow; the anchor disc portion being slidably received over the bottom open end of the tube post; the bottom open end of the tube post and the bottom open end of the anchor disc being aligned with each other; an end cap residing in and sealing the bottom open of the tube post; the end cap, tube post and the anchor disc being secured to each other; a portion of the tube post, a portion of the anchor disc portion and end cap residing below the circumferential flange; the anchor disc device, including its circumferential flange, being completely buriable in sand beneath a top surface of the sand and being resistant to unwanted removal due to external forces as claimed in claim 1.
Modifying the prior art of record to arrive at the claimed invention would require significant reconstruction. Thus, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631


/Muhammad Ijaz/Primary Examiner, Art Unit 3631